 PAN AMERICAN WORLD AIRWAYS, INC.493otherwise valid collective agreement" impaired the collective-bar-gaining process.By taking advantage of the old rule, claimantswithout representation strength were able to "play the role of dog-in-the-manger, and indefinitely to frustrate collective bargaining."Toobviate these undesirable effects, the Board adopted what is nowknown as theGeneral Electric X-Rayrule, namely, that "where apetition is filed more than 10 days after the assertion of a bare claimof representation, and no extenuating circumstances appear, an agree-ment, otherwise valid, which is executed in the interval should beheld to constitute a bar."However, unless it is accompanied by therequisite showing of interest, or this showing is furnished within thelimited time prescribed by the Board's Statements of Procedure,' thepetition is nothing more than another "naked claim of representa-tion."To give effect to such a petition merely because it was filedwithin 10 days of the first unsupported claim would defeat the salu-tary purpose of theGeneral Electric X-Rayrule.In the present case, the Petitioner did not furnish the requisite 30percent showing-of-interest in the unit claimed to be appropriateuntil more than 10 days after the filing of the petition, and more than20 days after it had made the claim of representation.We find that,in these circumstances, the petition filed on July 5 cannot operate soas to prevent the contracts of June 29 and June 30 from being bars.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]4 Section 101.16,supra.Pan American World Airways, Inc. Guided Missiles Range Divi-sionandInternational Association of Machinists, AFL-CIO,PetitionerPan American World Airways, Inc. Guided Missiles Range Divi-sionandInternationalUnion, United Plant Guard Workers ofAmerica, Petitioner.Cases Nos. 10-RC-3208 and 10-RC-3275.February 17,1956DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before John C. Carey, hearing of-ficer.The hearing officer's rulings made at the hearings are free fromprejudicial error and are hereby affirmed.Upon the entire record in these cases, consolidated for purposes ofdecision, the Board finds:1.The Employer is engaged in commerce within the. ,meaning ofthe Act.115 NLRB No. 76. 494DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations ',involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection 9 (c)(1) and Section 2 (6) and (7) of the Act, for the followingreasons :The Employer is engaged in the operation of an airlineas a commoncarrier.The units requested herein are limited to employees employedonly at the Employer's Guided Missiles Range Division located atCape Canaveral (Patrick Air Force Base), Florida. The Missiles Di-vision wasestablishedpursuantto a contract with the United StatesAir Force for the sole purpose of operating and maintaining a launch-ing paint and test range for guided missiles.The facilities, which arefurnished by the United States Air Force and maintained by the Em-ployer, include carpenter, vehicle, and metal works shops, hangars,roads, drainage and ditching operations, water, sewage and air-condi-tioning, fire, safety, and security.The Employer is also responsiblefor warning and safety provisions for the range area, including ter-ritory outside continental United States.Though no commercial air-planes are flown at the base, the job classifications are, in the main,similar to those in the airline division of the Employer.There is littleinterchange of employees.The Missiles Division is a separate ad-ministrative unit as is required by the Air Force, and has its ownauditing, budget, and industrial relations departments.However, alldepartments are subject to top policy control of the Employer.Thetask of gathering the technical data for the missiles operations and forthe recovery of missiles is subcontracted to the Radio Corporation ofAmerica and others.The Machinists seeks a unit of all employees of the Employer locatedat the base, with the usual exclusions, while the Guard Workers seeksa unit of the guards employed there.At the hearing, the TransportWorkers contended that this Board has no jurisdiction on the groundthat the employees sought herein are covered by its existing contractwith the Employer embracing similar classifications in the airlineoperation,' and that the missiles operation was clearly subject to theRailway Labor Act and the National Mediation Board. The Petition-ers contended that this Board has jurisdiction for the reason that themissiles operationis not an airline function and is entirelyseparateand distinct from the airline operations.The Employer would leavethe matter to the Board.'The Transport WorkersUnion of America,AFL-CIO, waspermitted to intervene onthe basis of its current contractual interest.,2The Transport Workers has represented the mechanics and ground service personnelof the,Employer for a number of years pursuant to certifications of the National MediationBoard-under the provisions of the Railway LaborAct.Thelast contract was in effectJune 8,1954, to September 1, 1955,with provisions for automatic renewal BELMONT SMELTING & REFINING WORKS, INC.495InNorthwest Airlines, Inc.,3we had before us the question whethera bomber modification project, conducted by the carrier employer, wasso closely integrated with the employer's airline operations as to pre-clude us from taking jurisdiction of the employees on the bomberproject.We held upon the facts in that case that the relation of thebomber project to the regular carrier activities was not so remote,tenuous, and negligible as to establish that the project is a separateand distinct enterprise and that the employer, as to that project, wasan employer within the meaning of our Act.We also found in view ofthe provisions of Section 2 (2) of our Act, excluding any person fromour jurisdiction who is subject to the Railway Labor Act, "it should beclear that the National Mediation Board, the agency primarily vestedwith jurisdiction by the terms of the Railway Labor Act, has declinedto assume jurisdiction over the operations here involved."In thepresent case, we are administratively advised by the National Media-tion Board, under date of January 30, 1956, that, after studying therecord herein, that board is of the opinion that it has jurisdiction overthe employees involved in this proceeding.We, therefore, affirm ouropinion inNorthwest Airlines, Inc.,that unless the National Media-tion Board definitely declines to assume jurisdiction over such disputedairline employees, this Board will not assert jurisdiction.Accord-ingly, we shall dismiss the petitions.[The Board dismissed the petitions.]8 47 NLRB 498.Belmont Smelting&Refining Works,Inc., PetitionerandLocal365, international Union,United Automobile,Aircraft and Ag-ricultural ImplementWorkers of America,AFL-CIO'andEdward Kramer.Case No. T-RM-716. February 17,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Meyer G. Reines, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act.2.Edward Kramer,an employee of the Employer, and the labororganizationsinvolvedclaim to representemployees of the Employer.2The AFL and CIO havingmerged since the hearing in this case,we are amending theUnions' affiliation.2 The UAWand Kramer were named in the petition,filed herein on June 24,1955, as"parties or organizationswhich haveclaimed recognition as representatives" or as115 NLRB No. 73.